Exhibit 10.10

 

EMPLOYMENT, CONFIDENTIALITY AND NONCOMPETE AGREEMENT

 

This Employment, Confidentiality and Noncompete Agreement (“Agreement”) is
entered into effective as of the 20th day of January, 2014, by and between
Build-A-Bear Workshop, Inc., a Delaware corporation (“Company”), and Gina
Collins (“Employee”).

 

WHEREAS, Company desires to employ and Employee desires to be employed as the
Chief Marketing Officer and Brand Bear of Company.

 

WHEREAS, Company has pioneered the retail concept of “make your own” stuff plush
toys, including animals and dolls, and is engaged in, among other things, the
business of production, marketing, promotion and distribution of plush stuff
toys, clothing, accessories and similar items, including without limitation, the
ownership, management, franchising, leasing and development of retail stores in
which the basic operation is the selling of such items, and the promotion of the
related concepts and characters through merchandising and mass media. Company is
headquartered and its principal place of business are located in, and this
Agreement is being signed in, St. Louis, Missouri.

 

WHEREAS, Company conducts business in selected locations throughout the United
States and internationally directly and through franchise arrangements.

 

WHEREAS, Company has expended a great deal of time, money and effort to develop
and maintain its proprietary Confidential Information (as defined herein) which
is material to Company and which, if misused or disclosed, could be very harmful
to Company’s business.

 

WHEREAS, the success of Company depends to a substantial extent upon the
protection of its Confidential Information and goodwill by all of its employees.

 

WHEREAS, Company compensates its employees to, among other things, develop and
preserve goodwill with its customers, landlords, suppliers and partners on
Company’s behalf and business information for Company’s ownership and use.

 

WHEREAS, if Employee were to leave Company, Company, in all fairness, would need
certain protections in order to prevent competitors of Company from gaining an
unfair competitive advantage over Company or diverting goodwill from Company, or
to prevent Employee from misusing or misappropriating the Confidential
Information.

 

NOW, THEREFORE, in consideration of the compensation and other benefits of
Employee’s employment by Company and the recitals, mutual covenants and
agreements hereinafter set forth, Employee and Company agree as follows:

 

1.     Employment Services.

 

(a)     Employee is hereby employed by Company, and Employee hereby accepts such
employment, upon the terms and conditions hereinafter set forth. Employee shall
serve as Chief Marketing Officer and Brand Bear throughout the Employment
Period, and agrees to do so on a full-time basis. Employee shall carry out such
duties as are assigned to her by Company’s Chief Executive Officer.

 

 
1

--------------------------------------------------------------------------------

 

 

 

(b)     Employee agrees that throughout Employee’s employment with Company,
Employee will (i) faithfully render such services as may be delegated reasonably
to Employee by Company, (ii) devote substantially all of Employee’s entire
business time, good faith, best efforts, ability, skill and attention to
Company’s business, and (iii) follow and act in accordance with all of the
rules, policies and procedures of Company which are applicable to its senior
executives, including but not limited to working hours, sales and promotion
policies, and specific Company rules.

 

(c)     “Company” means Build-A-Bear Workshop, Inc. or one of its Subsidiaries.
The term “Subsidiary” means any corporation, joint venture or other business
organization in which Build-A-Bear Workshop, Inc. now or hereafter, directly or
indirectly, owns or controls more than fifty percent (50%) interest.

 

2.     Term of Employment. The term of this Agreement shall commence on the date
first set forth above, and shall end on the third anniversary hereof, unless
sooner terminated as provided in Section 4 hereof (the “Initial Term”).
Following the Initial Term, this Agreement shall renew for successive one-year
periods (each a “Renewal Period”; collectively, the Initial Term and each
Renewal Period, the “Employment Period”), unless either party notifies the other
party of its decision not to renew the Agreement at least 30 days prior to the
third anniversary date or the expiration of any Renewal Period, or unless the
Agreement is sooner terminated as provided in Section 4 hereof. For the
avoidance of doubt, if either party provides notice of non-renewal of the
Agreement at least 30 days prior to the end of the Initial Term or the end of
any Renewal Period, then the Agreement shall expire.

 

3.     Compensation.

 

(a)      Base Salary. Throughout the Employment Period, Company shall pay
Employee as compensation for her services an annual base salary of not less than
Three Hundred Thousand Dollars ($300,000), payable in accordance with Company’s
usual practices. Employee’s annual base salary rate shall be reviewed by the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
at least annually and may be subject to adjustment following each fiscal year so
that Employee’s salary will be commensurate with similarly situated executives
with firms similarly situated to Company. However, Employee’s annual base salary
rate shall not be subject to decrease at any time during the Employment Period.

 

(b)      Bonus. Should Company meet or exceed the sales, profits and other
objectives established by Compensation Committee for any fiscal year, Employee
shall be eligible to receive a bonus for such fiscal year in the amount as
determined by the Compensation Committee; provided however the potential bonus
opportunity for Employee in any given fiscal year will be set by the
Compensation Committee such that, if Company exceeds its objectives, Company
will pay Employee not less than Forty percent (40%) of Employee’s earned annual
base pay for such fiscal year. Any bonus payable to Employee will be payable in
cash, stock or stock options, or combination thereof, all as determined by the
Board of Directors or any duly authorized committee thereof, and unless (to the
extent consistent with Section 409A of the Code) a different payout schedule is
applicable for all executive employees of Company, any such bonus payment will
be payable in a single, lump sum payment in the calendar year following such
fiscal year but no later than April 30th of such following year. In the event of
termination of this Agreement because of Employee’s death or disability (as
defined by Section 4.1(b)), termination by Company without Cause pursuant to
Section 4.1(c), or pursuant to Employee’s right to terminate this Agreement for
Good Reason under Section 4.1(d), the bonus criteria shall not change and any
bonus shall be pro-rated based on the number of full calendar weeks during the
applicable fiscal year during which Employee was employed hereunder and shall be
paid at the time and in the form such bonus would have been paid had Employee’s
employment continued. Notwithstanding anything herein to the contrary, no bonus
shall be payable hereunder in the event that Employee’s employment terminates
for any other reason prior to the date on which any bonus is actually paid.

 

 
2

--------------------------------------------------------------------------------

 

 

 

Such bonus, if any, shall be payable after Company’s accountants have determined
the sales and profits and have issued their audit report with respect thereto
for the applicable fiscal year, which determination shall be binding on the
parties. Any such bonus shall be paid in the calendar year following the
applicable fiscal year but no later than April 30th of such following year.

 

(c)      Equity Awards. Employee may in the future be granted, a certain number
of restricted shares and/or stock options to purchase shares of Company’s common
stock (the “Common Stock”) and/or other awards, pursuant to the terms set forth
more particularly in the stock option and/or restricted stock and/or other award
agreements (“Stock Agreement”) used in connection with the Build-A-Bear
Workshop, Inc. 2004 Stock Incentive Plan (or any successor plan) (the “Plan”).
The Plan and applicable Stock Agreement(s) shall govern any grants of restricted
shares and/or stock options to purchase shares of Company’s Common Stock and/or
such other awards.

 

(d)      Discounts. Employee and her immediate family will be entitled to a
minimum 20% discount for all merchandise purchased at Company’s stores.

 

(e)      Vacation. Employee shall be entitled to paid vacation and paid sick
leave on the same basis as may from time to time apply to other Company
executive employees generally. Vacations will be scheduled with the approval of
Company’s Chief Executive Officer. One-third of one year’s vacation (or any part
of it) may be carried over to the next year; provided that such carry over is
used in the first calendar quarter of the next year. Unless otherwise approved
by Company’s Chief Executive Officer, all unused vacation shall be forfeited. No
more than two weeks of vacation can be taken at one time. Employee shall also be
entitled to one (1) additional day per calendar year of paid vacation to be
taken in the month of her birthday.

 

(f)       Other. Employee shall be eligible for such other perquisites as may
from time to time be awarded to Employee by Company payable at such times and in
such amounts as Company, in its sole discretion, may determine. All compensation
under this Agreement shall be subject to customary withholding taxes and other
employment taxes as required with respect thereto. Throughout the Employment
Period, Employee shall also qualify for all rights and benefits for which
Employee may be eligible under any benefit plans including group life, medical,
health, dental and/or disability insurance or other benefits (“Welfare
Benefits”) which are provided for employees generally at her then current
location of employment.

 

(g)     Signing Bonus. Employee shall receive a lump sum cash bonus in the
amount of Fifty Thousand Dollars ($50,000) paid on the Company’s first regular
pay date following execution of this Agreement and a lump sum cash bonus in the
amount of Twenty Five Thousand Dollars ($25,000) paid on July 17, 2014
(collectively, the “Signing Bonus Payments”). Both Signing Bonus Payments will
be (i) subject to withholding and other employment taxes as required and (ii)
immediately repaid by Employee to Company should Employee’s employment be
terminated on or before January 20, 2015 by Employee without Good Reason (as
defined in Section 4.1(d) below) or by the Company with Cause (as defined in
Section 4.1(c) below).

 

 
3

--------------------------------------------------------------------------------

 

 

 

4.     Termination Provisions.

 

4.1     Termination of Employment. Prior to the expiration of the Employment
Period, this Agreement and Employee’s employment may be terminated as follows:

 

(a)     Upon Employee’s death;

 

(b)     By Company upon thirty (30) days’ prior written notice to Employee in
the event Employee, by reason of permanent physical or mental disability (which
shall be determined by a physician selected by Company or its insurers and
acceptable to Employee or Employee’s legal representative (such agreement as to
acceptability not to be withheld unreasonably)), following such time as Employee
has been unable to perform the essential functions of her position, with or
without reasonable accommodation, for the longer of: (i) six (6) consecutive
months or (ii) the maximum health leave provided under Company’s Health Leave of
Absence policy for Employee’s length of service with Company; provided, however,
Employee shall not be terminated due to permanent physical or mental disability
unless or until said disability also entitles Employee to benefits under such
disability insurance policy as is provided to Employee by Company, provided
however that continued entitlement to disability benefits coverage shall be not
required where Employee fails to qualify for benefits coverage continuation due
to an act or omission by Employee.

 

 
4

--------------------------------------------------------------------------------

 

 

 

(c)     By Company with or without Cause. For the purposes of this Agreement,
“Cause” shall mean: (i) Employee’s engagement in any conduct which, in Company’s
reasonable determination, constitutes gross misconduct, or is illegal, unethical
or improper provided such conduct brings detrimental notoriety or material harm
to Company; (ii) gross negligence or willful misconduct; (iii) any act which
results in a conviction for a felony involving moral turpitude, fraud or
misrepresentation; (iv) a material breach of a material provision of this
Agreement by Employee, or (v) failure of Employee to follow a written directive
of the Chief Executive Officer or the Board of Directors within thirty (30) days
after receiving such notice, provided that such directive is reasonable in scope
and is otherwise within the Chief Executive Officer’s or the Board’s reasonable
business judgment, and is reasonably within Employee’s control; provided
Employee does not cure said conduct or breach as set forth in (i)-(v)(to the
extent curable) within thirty (30) days after the Chief Executive Officer or the
Board of Directors provides Employee with reasonably-detailed written notice of
said conduct or breach accompanied by a clear written statement of Company’s
intent to terminate the Employee’s employment for Cause in the absence of a
cure. Cause shall not exist unless and until the Employee (and her counsel if
she wishes) has been afforded an opportunity prior to the actual date of
termination to discuss the matter with the Board of Directors at a duly-called
Board meeting at which the matter is timely placed on the agenda and the Board
subsequently votes to terminate the relationship for Cause.

 

(d)     By the Employee with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean (i) a material breach of a material
provision of this Agreement by Company, (ii) Company’s issuance of a notice of
non-renewal of this Agreement under Section 2, (iii) a material diminution in
Employee’s base compensation, (iv) a material diminution in Employee’s
authority, duties or responsibilities, or (v) a change in the geographic
location at which Employee must perform services hereunder of more than
twenty-five (25) miles; provided, that, Employee provides the Board of Directors
with written notice of Good Reason within thirty (30) days of the date on which
Employee becomes aware of the condition alleged to give rise to Good Reason,
Company does not cure such condition within thirty (30) days after such notice
(to the extent curable), and Employee terminates her employment within ninety
(90) days following the onset of one or more conditions giving rise to Good
Reason.

 

4.2     Impact of Termination.

 

(a)     Survival of Covenants. Upon termination of this Agreement, all rights
and obligations of the parties hereunder shall cease, except termination of
employment pursuant to Section 4 or otherwise shall not terminate or otherwise
affect the rights and obligations of the parties pursuant to Sections 5 through
13 hereof.

 

(b)     Severance. In the event during the Employment Period (i) Company
terminates Employee’s employment without Cause pursuant to Section 4.1(c) or
(ii) the Employee terminates her employment for Good Reason pursuant to Section
4.1(d), subject to the execution and non-revocation of a release and waiver of
all claims described below, Company shall continue her base salary in accordance
with its regular payroll practices for a period of (A) twelve (12) months,
commencing on the date that is thirty (30) days after the termination in the
case of a termination of employment either prior to a Change in Control or
following a period of twelve (12) months after a Change in Control or (B)
eighteen (18) months, commencing on the date that is thirty (30) days after the
termination in the case of a termination of employment during the twelve (12)
month period immediately following a Change in Control. Notwithstanding anything
herein to the contrary, receipt of any payment in connection with a termination
of employment shall be conditioned on Employee signing a release and waiver of
all claims against Company and its affiliates within thirty (30) days after her
termination of employment, in such form and manner as Company shall reasonably
prescribe, which release shall become effective and irrevocable within thirty
(30) days after Employee’s termination of employment. Employee shall accept
these payments in full discharge of all obligations of any kind which Company
has to her except obligations, if any (i) for post-employment benefits expressly
provided under this Agreement and/or at law, (ii) to repurchase any capital
stock of Company owned by Employee (as may or may not be set forth in the
applicable stock agreement); or (iii) for indemnification under separate
agreement by virtue of Employee’s status as a director/officer of Company.
Employee shall also be eligible to receive a bonus with respect to the year of
termination to the extent provided in Section 3(b).

 

Notwithstanding anything herein to the contrary, in the event that Employee is
determined to be a specified employee within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), for purposes of any
payment on termination of employment hereunder, payment(s) shall be made or
begin, as applicable, on the first payroll date which is more than six months
following the date of separation from service, to the extent required to avoid
any adverse tax consequences under Section 409A of the Code. Any payments that
would have been made during such 6-month period shall be made in a lump sum on
the first payroll date which is more than six months following the date Employee
separates from service with Company. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement. This Agreement shall be interpreted and
administered in a manner consistent with Section 409A of the Code.

 

 
5

--------------------------------------------------------------------------------

 

 

 

For purposes of this Agreement, “Change in Control” shall mean: (i) the purchase
or other acquisition (other than from Company) by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (“Act”) (excluding, for this purpose, Company or its
subsidiaries or any employee benefit plan of Company or its subsidiaries), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of 20% or more of either the then-outstanding shares of common stock of
Company or the combined voting power of Company’s then-outstanding voting
securities entitled to vote generally in the election of directors; (ii)
individuals who, as of the date hereof, constitute Company’s Board of Directors
(and, as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of Company’s Board of Directors, provided that
any person who becomes a director subsequent to the date hereof whose election,
or nomination for election by Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an individual whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of directors of
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Act) shall be, for purposes of this Section, considered as though such
person were a member of the Incumbent Board; (iii) a reorganization, merger or
consolidation involving Company, in each case with respect to which persons who
were the stockholders of Company immediately prior to such reorganization,
merger or consolidation do not, immediately thereafter, own more than 50% of,
respectively, the common stock and the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated corporation’s then-outstanding voting securities; or (iv) a
liquidation or dissolution of Company, or the sale of all or substantially all
of the assets of Company.

 

(c)     Termination due to Employee Non-Renewal of Term or Termination by
Employee without Good Reason. If the Agreement expires either at the end of the
Initial Term or at the end of any Renewal Period, due to the issuance of notice
of non-renewal by Employee under Section 2, then no severance under Section
4.2(b) shall be paid to the Employee and her employment shall terminate upon the
anniversary date. If Employee terminates her employment without Good Reason,
then no severance under Section 4.2(b) shall be paid to Employee and her
employment shall terminate on the effective date of such termination. For the
avoidance of doubt, if Company ends the employment relationship either at the
end of the Initial Term or at the end of any Renewal Period without Cause under
Section 4.1(c), Company shall remit to Employee the severance specified in
Section 4.2(b) provided Company has received the release and waiver referred to
in Section 4.2(b).

 

(d)     Welfare Benefits. Upon termination or expiration of this Agreement for
any reason, Employee shall be provided with such Welfare Benefits continuation
notices, rights and obligations as may be required under federal or state law
(including COBRA). In the event that Employee becomes entitled to any severance
under Section 4.2(b) above, during the period that Welfare Benefits are
continued under COBRA, Company shall continue to pay Company’s portion of the
medical, dental, and vision plan premiums for the benefit of Employee.

 

 
6

--------------------------------------------------------------------------------

 

 

 

5.     Confidential Information.

 

(a)     Employee agrees to keep secret and confidential, and not to use or
disclose to any third parties, except as directly required for Employee to
perform Employee’s employment responsibilities for Company, any of Company’s
proprietary Confidential Information.

 

(b)     Employee acknowledges and confirms that certain data and other
information (whether in human or machine readable form) that comes into her
possession or knowledge (whether before or after the date of this Agreement) and
which was obtained from Company, or obtained by Employee for or on behalf of
Company, and which is identified herein (the “Confidential Information”) is the
secret, confidential property of Company. This Confidential Information
includes, but is not limited to:

 

(1)     lists or other identification of customers or prospective customers of
Company;

 

(2)     lists or other identification of sources or prospective sources of
Company’s products or components thereof, its landlords and prospective
landlords and its current and prospective alliance, marketing and media partners
(and key individuals employed or engaged by such parties);

 

(3)     all compilations of information, correspondence, designs, drawings,
files, formulae, lists, machines, maps, methods, models, studies, surveys,
scripts, screenplays, artwork, sketches, notes or other writings, plans, leases,
records and reports;

 

(4)     financial, sales and marketing data relating to Company or to the
industry or other areas pertaining to Company’s activities and contemplated
activities (including, without limitation, leasing, manufacturing,
transportation, distribution and sales costs and non-public pricing
information);

 

(5)     equipment, materials, designs, procedures, processes, and techniques
used in, or related to, the development, manufacture, assembly, fabrication or
other production and quality control of Company’s products, stores and services;

 

(6)     Company’s relations with its past, current and prospective customers,
suppliers, landlords, alliance, marketing and media partners and the nature and
type of products or services rendered to, received from or developed with such
parties or prospective parties;

 

(7)     Company’s relations with its employees (including, without limitation,
salaries, job classifications and skill levels); and

 

(8)     any other information designated by Company to be confidential, secret
and/or proprietary (including without limitation, information provided by
customers, suppliers and alliance partners of Company).

 

 
7

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, the term Confidential Information shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by Employee in violation of
this Agreement.

 

(c)     During the Employment Period, Employee will not copy, reproduce or
otherwise duplicate, record, abstract, summarize or otherwise use, any papers,
records, reports, studies, computer printouts, equipment, tools or other
property owned by Company except as expressly permitted by Company in writing or
required for the proper performance of her duties on behalf of Company.

 

6.     Post-Termination Restrictions. Employee recognizes that (i) Company has
spent substantial money, time and effort over the years in developing and
solidifying its relationships with its customers, suppliers, landlords and
alliance, marketing and media partners and in developing its Confidential
Information; (ii) long-term customer, landlord, supplier and partner
relationships often can be difficult to develop and require a significant
investment of time, effort and expense; (iii) Company has paid its employees to,
among other things, develop and preserve business information, customer,
landlord, vendor and partner goodwill, customer, landlord, vendor and partner
loyalty and customer, landlord, vendor and partner contacts for and on behalf of
Company; and (iv) Company is hereby agreeing to employ and pay Employee based
upon Employee’s assurances and promises not to divert goodwill of customers,
landlords, suppliers or partners of Company, either individually or on a
combined basis, or to put herself in a position following Employee’s employment
with Company in which the confidentiality of Company’s Confidential Information
might somehow be compromised. Accordingly, Employee agrees that during the
Employment Period and for the period of time set forth below following
termination of employment, provided termination is in accordance with the terms
of Section 4.1(b), (c), or (d), or due to expiration of the Agreement due to
non-renewal by either party, Employee will not, directly or indirectly (whether
as owner, partner, consultant, employee or otherwise):

 

(a)     for one (1) year, engage in, assist or have an interest in, or enter the
employment of or act as an agent, advisor or consultant for, any person or
entity which is engaged in, or will be engaged in, the development, manufacture,
supplying or sale of a product, process, service or development which is
competitive with a product, process, service or development on which Employee
worked or with respect to which Employee has or had access to Confidential
Information while at Company (“Restricted Activity”), and which is located
within the United States or within any country where Company has established a
retail presence either directly or through a franchise arrangement; or

 

(b)     for one (1) year, induce or attempt to induce any employee, consultant,
partner or advisor of Company to accept employment or an affiliation with any
entity engaged in a Restricted Activity; provided, however, that following
termination of her employment, Employee shall be entitled to be an employee of
an entity that engages in Restricted Activity so long as: (i) the sale of
stuffed plush toys is not a material business of the entity; (ii) Employee has
no direct or personal involvement in the sale of stuffed plush toys; and (iii)
neither Employee, her relatives, nor any other entities with which she is
affiliated own more than 1% of the entity. As used in this Section 6, “material
business” shall mean that either (A) greater than 10% of annual revenues
received by such entity were derived from the sale of stuffed plush toys and
related products, or (B) the annual revenues received or projected to be
received by such entity from the sale of stuffed plush toys and related products
exceeded $10 million, or (C) or the entity otherwise annually derives or is
projected to derive annual revenues in excess of $5 million from a retail
concept that is similar in any material regard to Company.

 

 
8

--------------------------------------------------------------------------------

 

 

 

7.     Acknowledgment Regarding Restrictions. Employee recognizes and agrees
that the restraints contained in Section 6 (both separately and in total),
including the geographic scope thereof in light of Company’s marketing efforts,
are reasonable and enforceable in view of Company’s legitimate interests in
protecting its Confidential Information and customer goodwill and the limited
scope of the restrictions in Section 6.

 

8.     Inventions.

 

(a)     Any and all ideas, inventions, discoveries, patents, patent
applications, continuation-in-part patent applications, divisional patent
applications, technology, copyrights, derivative works, trademarks, service
marks, improvements, trade secrets and the like (collectively, “Inventions”),
which are developed, conceived, created, discovered, learned, produced and/or
otherwise generated by Employee, whether individually or otherwise, during the
time that Employee is employed by Company, whether or not during working hours,
that relate to (i) current and anticipated businesses and/or activities of
Company, (ii) the current and anticipated research or development of Company, or
(iii) any work performed by Employee for Company, shall be the sole and
exclusive property of Company, and Company shall own any and all right, title
and interest to such Inventions. Employee assigns, and agrees to assign to
Company whenever so requested by Company, any and all right, title and interest
in and to any such Invention, at Company’s expense, and Employee agrees to
execute any and all applications, assignments or other instruments which Company
deems desirable or necessary to protect such interests, at Company’s expense.

 

(b)     Employee acknowledges that as part of her work for Company she may be
asked to create, or contribute to the creation of, computer programs,
documentation and other copyrightable works. Employee hereby agrees that any and
all computer programs, documentation and other copyrightable materials that she
has prepared or worked on for Company, or is asked to prepare or work on by
Company, shall be treated as and shall be a “work made for hire,” for the
exclusive ownership and benefit of Company according to the copyright laws of
the United States, including, but not limited to, Sections 101 and 201 of Title
17 of the U.S. Code (“U.S.C.”) as well as according to similar foreign laws.
Company shall have the exclusive right to register the copyrights in all such
works in its name as the owner and author of such works and shall have the
exclusive rights conveyed under 17 U.S.C. §§ 106 and 106A including, but not
limited to, the right to make all uses of the works in which attribution or
integrity rights may be implicated. Without in any way limiting the foregoing,
to the extent the works are not treated as works made for hire under any
applicable law, Employee hereby irrevocably assigns, transfers, and conveys to
Company and its successors and assigns any and all worldwide right, title, and
interest that Employee may now or in the future have in or to the works,
including, but not limited to, all ownership, U.S. and foreign copyrights, all
treaty, convention, statutory, and common law rights under the law of any U.S.
or foreign jurisdiction, the right to sue for past, present, and future
infringement, and moral, attribution, and integrity rights. Employee hereby
expressly and forever irrevocably waives any and all rights that she may have
arising under 17 U.S.C. §§ 106A, rights that may arise under any federal, state,
or foreign law that conveys rights that are similar in nature to those conveyed
under 17 U.S.C. §§ 106A, and any other type of moral right or droit moral.

 

 
9

--------------------------------------------------------------------------------

 

 

 

9.          Company Property. Employee acknowledges that any and all notes,
records, sketches, computer diskettes, training materials and other documents
relating to Company obtained by or provided to Employee, or otherwise made,
produced or compiled during the Employment Period, regardless of the type of
medium in which they are preserved, are the sole and exclusive property of
Company and shall be surrendered to Company upon Employee’s termination of
employment and on demand at any time by Company.

 

10.     Nondisparagement. Employee agrees that she will not in any way disparage
Company or its affiliated entities, officers, or directors; and the officers and
directors shall not in any way disparage Employee. Further, Employee agrees that
she will neither make nor solicit any comments, statements, or the like to the
media or to third parties that may be considered to be derogatory or detrimental
to the good name or business reputation of Company or any of its affiliated
entities, officers or directors; and the officers and directors will neither
make nor solicit any comments, statements, or the like to the media or to third
parties that may be considered to be derogatory or detrimental to the good name
or business reputation of Employee.

 

11.     Non-Waiver of Rights. Either party’s failure to enforce at any time any
of the provisions of this Agreement or to require at any time performance by the
other party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the non-breaching party thereafter to enforce
each and every provision in accordance with the terms of this Agreement.

 

12.     Company’s Right to Injunctive Relief. In the event of a breach or
threatened breach of any of Employee’s duties and obligations under the terms
and provisions of Sections 5, 6, or 8 hereof, Company shall be entitled, in
addition to any other legal or equitable remedies it may have in connection
therewith (including any right to damages that it may suffer), to seek
temporary, preliminary and permanent injunctive relief restraining such breach
or threatened breach, without the necessity of posting any bond. Employee hereby
expressly acknowledges that the harm which might result to Company’s business as
a result of any noncompliance by Employee with any of the provisions of Sections
5, 6 or 8 would be largely irreparable.

 

13.     Judicial Enforcement. If any provision of this Agreement is adjudicated
to be invalid or unenforceable under applicable law in any jurisdiction, the
validity or enforceability of the remaining provisions thereof shall be
unaffected as to such jurisdiction and such adjudication shall not affect the
validity or enforceability of such provisions in any other jurisdiction. To the
extent that any provision of this Agreement is adjudicated to be invalid or
unenforceable because it is overbroad, that provision shall not be void but
rather shall be limited only to the extent required by applicable law and
enforced as so limited. The parties expressly acknowledge and agree that this
Section is reasonable in view of the parties’ respective interests.

 

14.     Employee Representations. Employee represents that the execution and
delivery of the Agreement and Employee’s employment with Company do not violate
any previous employment agreement or other contractual obligation of Employee.
Employee further represents and agrees that she will not, during her employment
with Company, improperly use or disclose any proprietary information or trade
secrets of former employers and will not bring on to the premises of Company any
unpublished documents or any property belonging to her former employers unless
consented to in writing by such employers.

 

 
10

--------------------------------------------------------------------------------

 

 

 

15.     Amendments. No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing specifically
referring hereto, and signed by the parties hereto. This Agreement supersedes
all prior agreements and understandings between Employee and Company to the
extent that any such agreements or understandings conflict with the terms of
this Agreement.

 

16.     Assignments. This Agreement shall be freely assignable by Company to and
shall inure to the benefit of, and be binding upon, Company, its affiliates,
successors and assigns and/or any other entity which shall succeed to the
business presently being conducted by Company. Being a contract for personal
services, neither this Agreement nor any rights hereunder shall be assigned by
Employee.

 

17.     Choice of Forum and Governing Law. In light of Company’s substantial
contacts with the State of Missouri, the parties’ interests in ensuring that
disputes regarding the interpretation, validity and enforceability of this
Agreement are resolved on a uniform basis, and Company’s execution of, and the
making of, this Agreement in Missouri, the parties agree that: (i) any
litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement,
shall be filed and conducted in the state or federal courts in St. Louis City or
County, Missouri; and (ii) the Agreement shall be interpreted in accordance with
and governed by the laws of the State of Missouri, without regard for any
conflict of law principles.

 

18.     Notices. Except as otherwise provided for herein, any notices to be
given by either party to the other shall be affected by personal delivery in
writing or by mail, registered or certified, postage prepaid, with return
receipt requested. Mailed notices shall be addressed as follows:

 

(a)     If to Company:

 

Sharon Price John

Chief Executive Officer and Chief President Bear

1954 Innerbelt Business Center

St. Louis, MO 63114

 

With copy to:

 

Eric Fencl

Chief Bearrister—General Counsel

1954 Innerbelt Business Center

St. Louis, MO 63114

 

 

(b)     If to Employee:

 

Gina Collins

 

 
11

--------------------------------------------------------------------------------

 

                     
                    

19.     Arbitration.     Any controversy or claim arising out of, or relating to
this Agreement, the breach thereof, or Employee’s employment by Company, shall,
at Company’s sole option, be settled by binding arbitration in the County of St.
Louis in accordance with the employment rules then in force of the American
Arbitration Association, and judgment upon the award rendered may be entered and
enforced in any court having jurisdiction thereof. The controversies or claims
subject to arbitration at Company’s option under this Agreement include, without
limitation, those arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. Section 1981, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Missouri Human Rights Act, local laws
governing employment, and the statutory and/or common law of contract and tort.
In the event Employee commences any action in court which Company has the right
to submit to binding arbitration, Company shall have sixty (60) days from the
date of service of a summons and complaint upon Company to direct in writing
that all or any part of the dispute be arbitrated. Any remedy available in any
court action shall also be available in arbitration.

 

20.     Reduction.     Any provision of this Agreement to the contrary
notwithstanding, if any payments or benefits which Employee has the right to
receive (“Payments”), whether provided hereunder or under a different
arrangement, are subject to the excise tax imposed by Section 4999 of the Code
(“Excise Tax”), then the Payments shall be reduced (but not below zero) to the
greatest amount which may be paid without Employee becoming subject to the
Excise Tax. The determinations as to the Payments to be reduced and the amount
of reduction shall be made by Company in good faith, and such determinations
shall be conclusive and binding on Employee. If a reduced payment is made and
through error or otherwise that payment, when aggregated with other Payments
used in determining if a “parachute payment” exists, would trigger an Excise
Tax, Employee shall immediately repay such excess to Company upon notification
that an overpayment has been made. In the event that Employee receives reduced
payments and benefits as a result of the application of this paragraph,
reduction shall be made from payments and benefits which are determined not to
be nonqualified deferred compensation for purposes of Section 409A of the Code
first, and then shall be made (to the extent necessary) out of payments and
benefits which are subject to Section 409A of the Code and which are due at the
latest future date, to the extent such reduction would not trigger adverse tax
consequences under Section 409A of the Code.

 

21.     Headings. Section headings are provided in this Agreement for
convenience only and shall not be deemed to substantively alter the content of
such sections.

  

 

 
12

--------------------------------------------------------------------------------

 

  

 

PLEASE NOTE: BY SIGNING THIS AGREEMENT, EMPLOYEE IS HEREBY CERTIFYING THAT
EMPLOYEE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS
EMPLOYEE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER THE
AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of January 20, 2014.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
COMPANY.

  

 

 

/s/ Gina Collins

 

 

Gina Collins 

 

 

 

 

BUILD-A-BEAR WORKSHOP, INC. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sharon Price John

 

 

Name: Sharon Price John 

 

 

Title: Chief Executive Officer

 

 

 13

 